DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the application filed September 9, 2019.  Claims 1-20 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method for pushing information comprising: 
receiving a search instruction for a specified clothes type; 
obtaining a target color corresponding to a first area;
pushing clothes search information according to the target color and the specified clothes type.
The limitations recite mental process, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a search result is determined. This represents an evaluation, which is a concept performed in the human mind and falls under mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including an electronic device and a color sensor. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network (receive search instruction), 
performing repetitive calculations (obtain a target color).
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-8 also do not integrate the abstract idea into a practical application. Notably, claims 2-8 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-8 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-8 do not integrate the 
Considered individually or as a whole, claims 2-8 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-8 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Regarding claims 9-20, these claims recite at least substantially similar concepts and elements as recited in claims 1-8 such that similar analysis of the claims would be apparent. As such, claims 9-20 are rejected under at east similar rationale. 
Regarding claim 17, the claim recites "A computer readable storage medium" Applicant's specification does not set forth what constitutes computer readable storage medium. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer readable storage medium includes signals In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2  The Examiner recommends that Applicant amend claim X to recite "A non-transitory computer-readable storage medium..." 
Dependent claims 18-20 do not act to cure the deficiencies of claim 17, and are thereby rejected for at least the same rationale.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di et al (US 2021/0166290 A1).

Regarding claims 1, 9, and 17, Di discloses method for pushing information, being applicable to an electronic device comprising a color sensor, and the method comprising:
           receiving a search instruction for a specified clothes type (Di:  paragraph [0047] - According to certain example embodiments, given a query apparel (e.g., a shirt query) and a target apparel item (e.g., trousers that go well with the shirt));
obtaining a target color corresponding to a first area by scanning the first area with the color sensor (Di:  Figure 5, received image 510, paragraph [0088] -  In response to receiving the image and spatial data 510, the preference analysis machine 310 analyses (e.g., performs an image and spatial data analysis 520 of));
pushing clothes search information according to the target color and the specified clothes type (Di:  Figure 5 - recommendation of relevant results 550).

Regarding claims 3, 11, and 18, Di discloses all of the limitations as noted above in claims 1, 9, and 17.  Di further discloses: 
wherein pushing the clothes search information according to the target color and the specified clothes type comprises: searching, from a predetermined database, for a plurality of clothes corresponding to the specified clothes type and the target color (Di: Figure 5);
acquiring a plurality of clothes purchase records of a user on the specified clothes type (Di: paragraph [0046] -  In some instances, one or more coordination rules describing one or more fashion preferences of the user may be generated based on analyzing the fashion choices previously made by the user (e.g., items previously worn together, items previously purchased by the user, following certain recommendations of fashion items, etc.));
determining, according to the plurality of clothes purchase records, an order of push of the plurality of clothes; and pushing, according to the order of push, the clothes search information of the plurality of clothes (Di: Figure 5 - recommendation of relevant results 550).  

Regarding claims 4, 12, and 19, Di discloses all of the limitations as noted above in claims 3, 11, and 17.  Di further discloses wherein the electronic device further comprises a 3-dimension (3D) detecting module, and the method further comprises: acquiring, with the 3D detecting module, 3D data of a second area corresponding to the specified clothes type; determining, according to the 3D data, a target size of a target piece of clothes, wherein the target piece of clothes is any one of the plurality of clothes; and pushing the target size (Di: paragraph [0032] - In some example embodiments, an image patch (e.g., swatch or region) that corresponds to a portion of a particular body part (e.g., the torso) of the representation of the user within the image may be extracted from the image. If it is assumed that a certain body part is made up on L joints, then the center of an image swatch and the size of the image swatch may be calculated).

Regarding claims 5, 13, and 20, Di discloses all of the limitations as noted above in claims 4, 12, and 19.  Di further discloses wherein the target piece of clothes has a plurality of sizes, and determining, according to the 3D data, the target size of the target piece of clothes comprises: obtaining a plurality of size data by acquiring size data for each of the plurality of sizes; obtaining a plurality of match values by acquiring, for each of the plurality of size data, a match value with the 3D data; and determining a size corresponding to a maximum match value of the plurality of match values as the target size (Di: paragraph [0032] - In some example embodiments, an image patch (e.g., swatch or region) that corresponds to a portion of a particular body part (e.g., the torso) of the representation of the user within the image may be extracted from the image. If it is assumed that a certain body part is made up on L joints, then the center of an image swatch and the size of the image swatch may be calculated).

Regarding claims 6 and 14, Di discloses all of the limitations as noted above in claims 5 and 13.  Di further discloses wherein the size data and the 3D data each comprises a plurality of dimensions, and obtaining the plurality of match values by acquiring, for each of the plurality of size data, the match value with the 3D data comprises: comparing the size data and the 3D data in terms of each dimension; obtaining a plurality of sub-match values with the 3D data by determining a sub-match value with the 3D data for each dimension according to a result of the comparing; and obtaining the match value by weighting of the plurality of sub-match values (Di: paragraph [0032] - In some example embodiments, an image patch (e.g., swatch or region) that corresponds to a portion of a particular body part (e.g., the torso) of the representation of the user within the image may be extracted from the image. If it is assumed that a certain body part is made up on L joints, then the center of an image swatch and the size of the image swatch may be calculated, Swatch .Math. .Math. Center = .Math. i ∈ B torso .Math. x in .Math. B torso .Math. .Math. .Math. and Swatch .Math. .Math. Dimension = 1.5 × max i , j .Math. .Math. x in - x jn .Math. 2 . ( 2 )).

Regarding claims 7 and 15, Di discloses all of the limitations as noted above in claims 4 and 13.  Di further discloses obtaining an effect drawing by synthesizing, according to the target size, the target piece of clothes and a pre-stored human body model of the user; and displaying the effect drawing (Di: claim 25 - generating, based on the image and the spatial data, a model of the user that represents the body of the user and the item worn by the user).

Regarding claims 8 and 16, Di discloses all of the limitations as noted above in claims 3 and 11.  Di further discloses: 
wherein searching, from the predetermined database, for the plurality of clothes corresponding to the specified clothes type and the target color comprises: acquiring from the predetermined database information on a plurality first clothes corresponding to the specified clothes type; for each of the plurality first clothes, determining a match value with the target color  (Di: paragraph [0044] - The performing of the similarity search may include identifying, within the fashion inventory, a fashion item that matches the extracted image swatch as closely as possible, for example, based on matching visual features in the image swatch extracted from the received image and visual features in a different image that depicts an fashion item in the inventory of fashion items);
determining the first clothes with a match value greater than a preset threshold as the clothes  (Di: paragraph [0045] -  In some instances, the inventory item is identified as being most similar to the query swatch based on the inventory item having a number (or a percentage) of visual features in common with the query swatch that exceeds a particular threshold value).





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di et al (US 2021/0166290 A1), in view of Natesh et al (US 1,105,759 B1).  

Regarding claims 2 and 10, Di discloses all of the limitations as noted above in claims 1 and 9.  Di does not expressly disclose wherein the first area comprises a plurality of separate sub-areas, and obtaining the target color corresponding to the first area by scanning the first area with the color sensor comprises: obtaining a plurality of colors by scanning the first area with the color sensor, wherein each of the plurality of colors corresponds to one separate sub-area; displaying a selection page corresponding to the plurality of colors; receiving an instruction specifying a color sent by a user based on the selection page; and determining the target color according to the instruction specifying a color.  Natesh discloses: 
wherein the first area comprises a plurality of separate sub-areas, and obtaining the target color corresponding to the first area by scanning the first area with the color sensor comprises: obtaining a plurality of colors by scanning the first area with the color sensor, wherein each of the plurality of colors corresponds to one separate sub-area; displaying a selection page corresponding to the plurality of colors (Natesh: Figure 3B, 3C, column 5 lines 64-68 - FIG. 3B illustrates an example of the computing device 300 initiating a process to extract colors from the image and providing a subset of color recommendations represented by selectable color elements);
receiving an instruction specifying a color sent by a user based on the selection page; and determining the target color according to the instruction specifying a color (Natesh: column 4 lines 13-20  -In this example, instead of the lips, the user can select the selectable color element corresponding to the cheek color as the target color for the search. The search results may then subsequently be updated to reflect products that match the target color of the cheek).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Di to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0082479 A1, Zhang discloses VIRTUAL FITTING METHOD, VIRTUAL FITTING GLASSES AND VIRTUAL FITTING SYSTEM.
US 2017/0076011 A1, Gannon discloses OPTIMIZING APPAREL COMBINATIONS.
US 2018/0350148, George discloses AUGMENTED REALITY DISPLAY SYSTEM FOR OVERLAYING APPAREL AND FITNESS INFORMATION.
PTO-892 Reference U discloses Using 3D scans for fit analysis.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625